Earl Warren: -- Relations Board, Petitioner, versus Florida Citrus Canners Coop. Mr. Come, you may continue your argument.
Norton J. Come: May it please the Court. In adjournment yesterday afternoon, I pointed out that the Board found that on and after December 18, 1957, the company had refused to bargain with the union and had engaged in other activity to undermine the union and that this -- this was all part of a plan so that when February 8th came around and the union's certification year was at an end, the union would have lost its majority support with the company would have a pre-tax for withdrawing recognition. Now, crucial to that finding as the court below acknowledged was the testimony of two witnesses whom the Trial Examiner and the Board credited and whom the court below discredited. Attributing to the Examiner, we submit an erroneous standard which he did not apply. Now, I'd like to address myself to the two witnesses. The first witness was Holly who, as I indicated yesterday, was an old time employee who had been active in the administration of the union that had previously represented the employees before the Teamsters had been certified. He had active in negotiations on behalf of the former union and participated across the table which Stephenson in -- in -- in numerable arbitration proceedings. He testified and his testimony is in Volume II of the record here beginning at page 24. And I like to just point out by way of introductions since there was a little confusion yesterday that the three volumes in both of these cases break down roughly this way. Volume I consists of the so-called formal materials, the Board's decision, the Trial Examiner's intermediate report Volume II is the portions of the transcript of the record that the Board designated in the court below and Volume III is the portions that the respondent designated in court below and then add it. At the back of that is the decision of the -- of the court below. Now, Holly's testimony which is set forth as I indicated in the Volume II was that -- while he was at the plant on Christmas Day, he was currently acting as a -- as a watchman at that time. Stephenson came to the plant to do some work. And the -- and this Christmas Day was shortly after the breakup of the negotiations on December 18th. Stephenson engaged him in -- in conversation and the -- and the gist of the conversation was that the company didn't intend to sign a contract with the Teamsters although it might meet with them a time or two more until February 6th because they thought that the Teamsters were a bunch of crooks and gangsters and they didn't intend to sign a contract with them. He suggested that Stephenson did that Holly form a group of employees to express their dissatisfaction with the union and to initiate decertification proceedings and offering to make legal counsel available off the record and of the employees thought that they still made at the union to assist them in forming a company union. Finally, Stephenson indicated according to Holly's testimony that the company would post certain pay raises that is on the bulletin board in the next few weeks which would give the employees an incentive to get rid of the union. Now, this is Holly's testimony. Stephenson, whose testimony is likewise in Volume II of the record beginning about page 474, is to discipline. He admitted that he had a conversation with Holly on Christmas Day. He admitted that the subjects of a company union and a proposed wage increase were discussed. However, he said that these subjects were -- were brought up by -- by Holly and not by he. And he denied stating that the company would not sign a contract with the Teamsters. He denied calling them crooks and gangsters saying that he never used those terms. Now, the Trial Examiner confronted with these two conflicting pieces of testimony credited Holly. And his reasons for crediting Holly are set forth in Volume I of the record here beginning on pages 94 to 95. And he gives a rather painstaking analysis of his reasons for crediting Holly over Stephenson. In the first place, he concludes that terms of the demeanor of the respective witnesses, Holly demeanor was more impressive. He was firmer and direct and stood up well on cross-examination whereas Stephenson particularly on cross-examination showed a demeanor and a manner of reluctance in testimony which concluded -- which led the Examiner to believe that Holly was the more reliable witness. So this --
Potter Stewart: Was this reaction on cross-examination anything that one can gather from the record, it was just -- this is appearance or does it appear the (Voice Overlap)--
Norton J. Come: I think it was both, Your Honor. I think if you read the record you will find the -- any --
Potter Stewart: Well, I have the record in here in front of me now, Stephenson's testimony, I'm trying to get to his cross-examination seeing what it was to which the Trial Examiner was referring or was he just referring to the fact that he -- he blinked his eyes and blushed and so on, something that wouldn't appear in the record.
Norton J. Come: Oh, I think he was referring to both things, Your Honor. I think --
Potter Stewart: Then insofar as it does appear in the record, where is it?
Norton J. Come: Well, I think that you would -- what you have to do, you should have to read over the whole cross-examination which begins on 486 to seven. And you will find that in many of these colloquies here, Stephenson reflects a great uncertainty about details that --
William J. Brennan, Jr.: I want to (Inaudible).
Norton J. Come: Alright, well, I have here marked --
William J. Brennan, Jr.: (Inaudible)
Norton J. Come: I have 486 to seven. They were talking about a phone conversation that they had from -- that Wingate had -- had called about arranging a -- a meeting after the -- as I recalled yesterday Wingate and then Stephenson had had these man-to-man meeting on December 4th. And then they left things so that Holly was go -- that Stephenson was going to arrange a -- a suitable meeting date after checking what the company attorney and after Wingate hadn't -- hadn't heard for several weeks, he -- he got in -- in touch with Stephenson wanting to know what the date was going to be. Apparently, Stephenson had made a notation. There had been a phone call. And you go on here for several pages but he's being a very, very vague as to -- as to what the notation was and that finally spool out at him that this is the -- must have been a phone call that Wingate had made with reference to setting up a meeting subsequent to December 4. And as you -- as you go on with the -- with the cross-examination, there are numerous other instances of that sort. Now --
Hugo L. Black: May I ask you please?
Norton J. Come: Yes, Your Honor.
Hugo L. Black: Does -- do these two records contain all of the evidence before the Labor Board or simply selected parts?
Norton J. Come: I would say Your Honor that they com -- that they consist of about 80% of it. We have filed the original transcripts with this court so that the court has the -- has the full record. But what we've -- or the system that's used in the -- in the -- in the Fifth Circuit as in most of the other circuits is that the Board will designate the portions of the transcript that it once printed and the other side will come in with the portion that it once printed and then you can read designate so that by the time your through with it, you have pretty much everything of the record that is at all relevant and that was done here. I think that when I say 80%, perhaps, I was -- even a little conservative there. But I think you have virtually everything in this printed portion. But to the --
Hugo L. Black: But your --
Norton J. Come: -- the extent that there was anything that was not designated, that is in the original transcript which is up before this Court both in this case and also in the Walton case.
Hugo L. Black: I asked you that question because the -- as I understand that the act of Congress was intending to require the judge that decided on this frequency of this evidence to review the whole record rather than part that we have previously been doing.
Norton J. Come: Yes, Your Honor. Well, I think that the Administrative Procedure Act however indicates that -- that it's the whole record in the sense that the parties can -- it's the whole record that the parties bring to the attention of the -- of the -- of the court.
Hugo L. Black: What was called to the attention of defense you yield, just a part of it?
Norton J. Come: No, what was called the attention of the Court of Appeals is what we have in these two volumes. And that is -- of course we -- and that is, as I indicated, all of the relevant testimony in the case. The only thing that may have not been printed in here might have been colloquy on things that are not really germane. But you have here a very --
Felix Frankfurter: But whose to decide whether they're germane or not? Perfectly careful conscientious and perhaps equally highly trained lawyers constantly differs to what is germane and what isn't germane? One can sit in this Court in a week or two days without realizing differences of use even among the justices on what they deem as relevant. And when you say colloquy, a colloquy may shed a lot of light on a man's insight. A remark by -- by the Examiner in -- in colloquy of your counsel may -- may or may not justify the Court of Appeals in finding a particular bench into the examiner's mind.
Norton J. Come: Well --
Felix Frankfurter: The whole point about the Amendment of 1947 was that Justice Black has just indicated that the totally of everything that was before the Board should be before the reviewing of courts -- of the court -- three judges in the Court of Appeals.
Norton J. Come: Well, it is you -- Your Honor in the sense that we filed the complete transcript of record in the Courts of Appeals. The court's rule then provide what the parties to designate relevant parts of those -- of the record for printing. Now, as Your Honor can appreciate in an original transcript, you get a lot of stuff in there that is not relevant. I don't think they've -- there'd be any dispute about it. You get a lot of motion that is -- is wasted. Now, when you have this cross designation system, it is very rare that with both sides keeping tabs on each other that -- and with the opportunity for cross designation that anything is going to be left out that either side would think what that all have a remote bearing on the case. And if by any chance, the Court should feel that it wants more, it's got the original transcript there. Now, there's no suggestion in either in this case or in Walton case that there is anything in the material that wasn't printed that has a bearing on the issues that we have here. And now as to what this Court said in Universal Camera, it said that unlike what some courts may have been doing in the past namely, they looked only at the volume that the Board printed and saw whether that was enough to support beforehand --
Felix Frankfurter: Not only comes what's this Court, did it?
Norton J. Come: -- and stop there. According Universal Camera says you can't do that any longer. You got to look at the whole record, both the portion that the Board designates and the Board, I might say, is -- tries to be very careful to designate not only the -- the part that is relevant to its case but any parts that go to the other case that has been discredited or may have a bearing on the Board's findings as we did here because the Stephenson's testimony is in the Board's designation here. And what Universal Camera says is that the reviewing court has going to look at both of these things.
Felix Frankfurter: That is what it said. It stated it has to look at the whole record that was before the Board. This isn't a question -- Mr. Come, this isn't a question of anybody's good faith, the conscientiousness. The question of judgment and anybody who's ever had to get up a bill of exceptions in the old days must have experienced, must have realized the extent to which men looking at relevance to their special particular glasses would have very different views of what you think is fully irrelevant. And if you only print a part, there is such a thing as mo -- the momentum of laziness in all of us. And -- and very few of us attempted to go beyond three facts or two -- one fact and two more or less ample printed record and go to the tedious and difficult reading of the typewritten copy.
Norton J. Come: Your Honor, I -- I would just like to say that the Court of Appeals apparently feel that they do get the whole record through this system because all of them do not say that you print up the whole record before the Board. But the --
Felix Frankfurter: Those rules -- the rule to which you referred, as I understand it, is not a rule with reference to this particular classification but a rule generally as to how the appeal broke or whatever you call it, the record should be made up in the Court of Appeals, isn't that true?
Norton J. Come: No, Your Honor --
Felix Frankfurter: Now, this is --
Norton J. Come: -- the -- the most of the rules have a special section for review of administrative orders, for agencies like the Board and the Federal Trade Commission and so on and so forth, then those -- that special section for administrative agencies has this provision for --
Felix Frankfurter: Oh, I think that -- if that is so, then with all due respect, they make in laws on what was the official problem after the Amendment which was re -- which was applied in Universal Camera. Because this Court from -- from the time certainly this -- the older fellows that sat here had a totally different conception of what the scope of review in these cases were -- was until the Act of 1947. And case after case went on the simple question of seeing what was before the Board on one side and meant -- and possible that was in now. And that's why -- and then came the Amendment in which the both committees of Congress pointed out that this Court rendered decisions that the Congress did not plan in the future to have rendered. And they specify including the one that you relied on yesterday.
Norton J. Come: I've -- if -- if I may be permitted just one further comment then I don't want to be insisting on the last word but, this Court indicated in Universal Camera, as Your Honor is familiar, the standard of review in -- in Taft-Hartley was the same as in the Administrative Procedure Act.You read the two statutes together. Now, the Administrative Procedure Act in the very same Section 10 that sets forth the standard of review also has a provision that provides that on review, the record show that the Court may consider as the record those portions that have been designated by the respective parties.
Felix Frankfurter: That is not in the Taft-Hartley Act. And Universal Camera drew light from the Administrative Procedure Act as to the -- as to the general scope of review but the Taft-Hartley Act is a specific act not qualified or limited by the Administrative Procedure Act and you leave onto account, if I may say so. This is a very difficult problem, and I'm sure it is for my brother on the Court, this is a very difficult problem since the Taft-Hartley Act made the Amendment whereby the Congress decided to vest the Courts of Appeals with a far greater duty than they before had been imposed upon them namely, that they should go through the whole record which meant not merely say, as one witness say one thing and another witness say another thing, therefore, the Board is free to choose A rather than B or take the whole record and make a judgment, a judgment on the totality of the record. And then what comes before us, as I see it, what comes before this Court is not determine whether the Board was justified in reaching the conclusion that it did but whether the Court of Appeals. We have here for review the judgment of a Court of Appeals, was the Court of Appeals justified or unjustified as to its scrutiny of the entire record, likewise on the record which is all that the Board had before it, not the living witnesses, was the Court of Appeals justify in drawing these inferences so that we are not called upon to say yes, the Board was entitled to reach this conclusion but was the Court of Appeals in reviewing disentitled to reach its conclusion.
Norton J. Come: We submit that reapplying that test, a fair reading of -- of the record indicates that -- and of the court's reasons for rejecting a board's conclusion that the court was not entitled to reach the judgment that it did. This is not a Pittsburgh Steamship type case. If it were, we would not be here. We've waited 11 years. And we think that these cases present that rare instance that the Court talked about in Universal Camera.
Hugo L. Black: May I ask you just one --
Norton J. Come: Yes, Your Honor.
Hugo L. Black: -- your time is up but Mr. Justice Frankfurter has mentioned to you that, which troubles me about both of your cases, I, under the old rule, I wrote many of the opinions in which we picked out part of the evidence, picked out another file and this shows a claim conflict which was the duty of the Board to decide. Now, they claim there, Congress claim they wanted to get away from there as wi -- within its power to do it, as I understand. And it then said that after, you must not do that. You must look at the entire record. What bothers me is how is it possible to say that this Court must look at the entire records not leaving a great leeway to use its own judgment whether or not some told the -- the conclusion should be reached one way or the other on the merit. If that is not the case then we are required, are we not, to read all of the evidence when cases come before us, a test which would not very high and many cases came in order for us to reach a conclusion not merely as just one witness testified just another testifies did but we impressed like a jury with the or judge on the trier of fact one side is right and one side is wrong. Why -- why does that not indicate that Congress intended to leave the Courts of Appeal with practical -- fina -- as to practical power finalities on using that judgment and substituted their judgment, if you please, put out as the Board.
Norton J. Come: Well, I think that Mr. Justice Black that the result is that -- that is what happens in the overwhelming majority of the -- of the cases. The -- put it -- most of the -- of the Circuits, as I indicated yesterday, have had no trouble in the -- in applying the Universal Camera principle. We don't win all of our cases there but -- in those other Circuits but you have nothing more than just a difference of view on a fair appraisal of the -- of the evidence. But what we believe is here is that the court is doing more than just differing what the Board on its appraisal of the evidence what it is doing is applying wrong principles and evaluating the evidence in the 8 (3) situation, it is setting forth this principle that you cannot upset the reason assigned by the employer unless it's directly contradicted. Now, certainly that -- if that principle is wrong, this Court straightens that up presumably from thereon in there should be no need to have a flood of cases from the Fifth Circuit. None of the other circuits are adhering to that standard. And we haven't brought any cases from --
Hugo L. Black: I haven't seen any in either the cases here. I may say that under the old rule, I would have no trouble with your cases at all.
Norton J. Come: Yes, sir.
Hugo L. Black: There's none. But I've seen no indication in here has been decided on such a legal le -- rigid legal principle. As you say, I can see where the result of what the Congress has done is liable to give different kind of judgment in ten different circuits. If that has to be faced, it will not be as uniform action as you have when you have one censor board finally to make the judgment. But just as Congress -- is that what they've done?
Norton J. Come: Well, Congress still has left this Court with a certiorari power to review the judgments of the Court of Appeals. It hasn't said --
Hugo L. Black: But we should do it? Should we re -- should we reverse that without reading every word of the record?
Norton J. Come: Well, I think in the cases that we bring up to you, those rare cases and as I said this is the -- these are the first two in -- in 11 years. I think that this Court has no choice but -- but to -- but to reevaluate the --
Hugo L. Black: But that would require, would it not, in good conscience that we read them all evidence? How could we do it otherwise? That's what Congress has said. We could say maybe you're not -- we couldn't argue that Congress didn't have the power suppose you're not arguing that.
Norton J. Come: No. I'm not --
Hugo L. Black: They said that and how can we do it without reading every word of the evidence?
Norton J. Come: Well, I think in these two cases, the Court might find that -- that that is necessary. I don't know to what extent it -- it -- it would be necessary. I think that --
Hugo L. Black: Is it a -- is it a non-reasonable assumption as what Congress intended to do here was really to make the Court of Appeals? The judge of the -- use its best judgment in deciding which way, what should be done in -- in affecting these laws so long as -- it might be -- you could say, “Well, there's just no earthly reason. You can read the evidence.” No possibility of reaching this conclusion. But if there's a possibility, can we do anything and can we do anything anyhow without reading all the record of the evidence?
Norton J. Come: Well, I think that this -- the Congress did not say that this Court should relinquish -- review over what the Courts of Appeals are doing to the extent of -- of -- of not ensuring that they are applying the -- the same principles in evaluating this evidence. Now, if we can --
Hugo L. Black: Well the evaluation of evidence by evaluators as very hard enough legal principles under which it do it. I know about a lot of the rules that this deems and from this you can presume with, but in the final analysis, that's the exercise of judgment if -- like a jury does.
Norton J. Come: It is -- it is the exercise of judgment but yet this Court takes jury cases. I know that there's dispute about that in -- in a situation where they find that the trial court has applied the wrong principle. Now, we --
Felix Frankfurter: And what if the wrong principle in this case state the wrong principle in this case.
Norton J. Come: Alright. The wrong principle in this case is to upset the Trial Examiner's credibility determination on the basis that he exhibited bias and prejudice toward company witnesses on a basis that just taking plea insubstantial and erroneous. It is esse -- it is essentially the same principle because this Court in Pittsburgh Steamship 1, the first Pittsburgh Steamship case to take that case from the Sixth Circuit and reverse when it found that the Sixth Circuit was applying the principle that just because the Trial Examiner had credited all the witnesses on one side and discredited on the other side.
Felix Frankfurter: Do you think today if we had a record in which this -- the Court of Appeals finds that as a matter of fact the Trial Examiner discredited all the employer's testimo -- witnesses and credited all the employee -- all the union's witnesses, that the Court of Appeals wouldn't -- that as a matter of law, you say it couldn't find, if it found that situation, disbelieving all the witnesses on one side and believing all the witnesses on the other that it couldn't draw the inference of a certain bias on the Examiner? Are you laying down that as a proposition of law that an exa -- that the Court of Appeals couldn't make such a finding and that we have to reverse it today?
Norton J. Come: Not -- I am, if that is all that they relied on because I think that's what --
Felix Frankfurter: But it all depends that -- but a -- a -- a court used this in the case where we have like the FELA cases or negligence cases where this Court is called upon to decide whether enough was left to a jury for the jury to enable it define to a breach of contra verdict, this is a situation where five members of the Board -- there are five of them?
Norton J. Come: Yes, Your Honor.
Felix Frankfurter: Where five men reading a document -- reading this volume, each one concluding and the Congress of the Untied States says their conclusion on the reading of this record should be reviewed by three other men. It's a very different thing. Of -- of course, if the jury question in the sense that you -- to evaluate facts but it's a very -- it isn't a question of -- of the time of constitutional deposit of power in a jury whose verdict must be final and not reviewable or not to set aside if there's enough for -- enough evidence to go there. This is five men reading dead print and then three men -- three judges called upon to reconsider the -- the judgment they formed on the dead print. And I cannot see that you can say as a matter of law of Court of Appeals under the new dispensation isn't allowed to say it is our conscientious judgment that if examiner finds all the witnesses on one side credible and all the witnesses on the other side incredible that on their reading of the print, they couldn't have come to a different conclusion than the Board. If that's the principle of law then I don't understand what principles of law which may well be so.
Norton J. Come: I would be the last to suggest that Your Honor. I've more than exhausted my time. Thank you for --
Earl Warren: Pretty well.
Norton J. Come: -- the extension.
Earl Warren: Mr. Bowden.
O.r.t. Bowden: Mr. Chief Justice, members of the Court and Mr. Come. First, I would like to comment by saying that the figures and the percentages that Mr. Come presented here yesterday as to the percentage of reversals or affirmations by the Circuit Courts do not in themselves impressed me too much for the simple reason that it well may be that the court which affirms the most is the one that it's not applying rule that you had in Universal Camera Company case. I think the figures that I have seen on the -- on the courts would indicate, as Justice Frankfurter mentioned, that the Fifth Circuit had handled more labor cases than all the other circuits combined with exception of the Second Circuit. And two, the Fifth Circuit had affirmed more cases at the Labor Board with the exception of the Second Circuit. And it's the Fifth Circuit that also refused to enforce more cases than any circuits. There are other Circuits, I believe it was the Sixth that had affirmed two cases and denied enforcement in form which is not too good a percentage if you want to approach on the percentage before us. Now at the outset, I must --
Felix Frankfurter: Would you mind shedding a little light to one theory as (Voice Overlap) --
O.r.t. Bowden: Yes.
Felix Frankfurter: Why so many Labor Board cases rather taken to the Fifth Circuit?
O.r.t. Bowden: I can explain that, Your Honor. It's -- it may do with the sanction, the thinking. I think there is a certain -- there's less regimentation I -- if I may use that word as to thinking of lawyers in the Fifth Circuit.
Felix Frankfurter: You mean they're more -- more litigious minded on there?
O.r.t. Bowden: They're -- they could be that. And they're -- I think they're --
Felix Frankfurter: Less unionization there too, isn't it?
O.r.t. Bowden: That could be an element.
Potter Stewart: More resistant.
O.r.t. Bowden: I'll -- I'll have to agree with you, Your Honor. Yes --
Felix Frankfurter: That's what I meant.
O.r.t. Bowden: Yes, I do, Your Honor, that would account for.
Earl Warren: That's right.
O.r.t. Bowden: And you -- It might --
Speaker: (Voice Overlap) --
O.r.t. Bowden: It might be this -- is the proposition that we'd have presented, too, Your Honor. To the fact that there is more unionization at this time in this south and pass where it is or any other section so it actually --
Potter Stewart: It also happens to be the Circuit's issue.
O.r.t. Bowden: That is another fact, Your Honor. I think all of which possibly.
Speaker: (Inaudible)
O.r.t. Bowden: Now, at outset, I must state that I agree with the statement that the General Counsel had in their position for their brief. And that this case standing alone would not be sufficient to invoke this court's supervisory powers, that statement appeared. It is therefore where some apprehension that I find the interest of my client being considered along with another case although which I have no control. It is apparent that the Government itself is violating this Court's rule in the Pittsburgh Steamship case when the purpose of this case is to do nothing more than the old return, the verdict and the finding and the judgment of Fifth Circuit Court of Appeal. My reading of that case indicates that this court expressly that it was not the policy nor the function of this court to review each and every individual decision. Now, they do not show that, when I say 'they', I'm referring to the Government, that the findings of the Fifth Circuit on these questions are at variance with any other circuits. So we're not here determining a conflict between Circuits. They have laid before you the proposition that since the percentages one thing and one circuit and another thing in the Fifth Circuit that the Fifth Circuit must be wrong. That was a reading from my statement saying, “We have just as much right to look at the cases that decided in the other Circuits and see if they are correctly applying the rule and if in fact the rule is not being correctly applied in the Fifth Circuit and that court is acknowledged in its responsibilities as this Court has directed the court should do in the Universal Camera case. It is also apparent from the review of this case but the General Counsel is seeking to impose to form the Fifth Circuit standards on a reviewing court that the Universal Camera case condemns. I like to -- for a moment, discuss the facts in this case. I'm -- hadn't -- didn't think it was proper frankly because of the holding in the Pittsburgh Steamship case. But since the facts are before the Court, I'd like to make some observations. But this case may be divided into two parts for practical purposes that is 8 (a) (5) part which is the refusal to bargain in good faith part of the violation. And it has a tender 8 (a) (3) charges which is the replacement of strikers. Now, if the bargaining was not unlawful, then the General Counsel conceded in the case that then the -- there was no question of reinstatement of the strikers. If the bargain is found to be unlawful, then of course there is a question of reinstatement of the strikers. The second part of the case, we have 8 (a) (1) violations which the Trial Examiner himself characterized as a miscellany of minor charges of interference, restraint and coercion. Now, I submit to the Court that the criticism that the General Counsel throws at the judgment of the Fifth Circuit applies in the main to this miscellany of minor charges, interference, restraint and coercion which is the basis of 8 (a) (1) charges here. Now, let's examine the first part of this case which I will call are refused the bargaining part, the 8 (a) (5) violation. Now, the -- the general -- the Trial Examiner and the counsels here goes into a year bargaining period and fixed out one incident and says “Right here, you refused to bargain.” We're talking about now the December the 18th meeting. The -- it maybe well and few comments made to the court to read what the Trial Examiner said about this. It'll be in page 114 and 115.
Hugo L. Black: Which volume?
O.r.t. Bowden: Volume I, I believe this is -- he says this, “Through the false significance of the December 18th meeting can be determine only in the light of later developments”. This appear -- this much appears from the meeting itself and the advance which immediately preceded it. Then he said, “This time, it was the company which delayed setting of a negotiating meeting at a crucial time when it appeared from a private meeting without benefit of counsel then they agreed it was near.” Now, here's a statement he made at the same, “The unfortunate circumstances of the freeze brought home to the union realizations that this earlier -- earlier dalliance in the negotiation had placed that bargaining position in peril plus the urgent deadline”. He threatens strike. He attempts to force all use of the freeze as an excuse for further delay. Now, he goes on -- that's his summation. Now, let's turn to what the Fifth Circuit said in this regard which is in Volume II page 79 to 80.
William O. Douglas: (Inaudible)
O.r.t. Bowden: Yes, sir. The Fifth Circuit summarizes, as I understand, the Trial Examiner now is treating only this as a one incident without any relation at all to the fiat as they existed at that time. The Fifth Circuit in its opinion says on the nights of December the 12th and 13th, disastrous freezes occurred in the Florida Citrus Belt. There was no way so the examiner found by which the extent of the laws and the effect on the industry could be gauged at that time.
Hugo L. Black: What is that (Voice Overlap) --
O.r.t. Bowden: Sir?
Hugo L. Black: Did you say Volume II?
O.r.t. Bowden: Volume III sir, page 79 at the bottom of the page. M.H. Walker general manager of the respondent had been informed that because of the freezes other Teamster locals had agreed to the suspension on negotiations with other citrus processors in order for the latter to appraise its situation in light of the freezes. Walker came to the meeting of December 18th which commenced about 2 o'clock in the afternoon intending to ask for delay in the negotiation. This intention was announced at the opening of the meeting. The chief union representative, David Wingate refused to listen to any statement on behalf of the respondent and insisted on first stating his position. The chief union negotiator informed their respondent that the freezes were not a factor which would be considered in the negotiations. He informed the respondent's representatives that the union's negotiating committee was authorized to call a strike whenever it's saw fit. And he gave the respondent a deadline of 400 that afternoon to agree upon a contract or give assurances that a contract would be agreed on. Fifth Circuit says the Examiner and the Board reached the conclusion that Walker, the respondent's general manager, should have made his plea for suspension on negotiations but we see no reason why he should have done it in view of Wingate's declaration that freezes or no freezes, the respondent must within two hours commit itself to a contract. The doing of a useless and feudal fighting is no more required in collective bargaining and between an employer and a labor union that in -- in other activities. Now, you can see from the readings that the Fifth Circuit considered the record as a whole. Now, let's go back and see what the Examiner stated about the bargain of the union altogether. The Examiner stated as follows, “Indeed, through a combination of bad luck”, now, there's no reference or record to what he means by bad luck, “and bad bargaining techniques, the union had permitted the negotiations to proceed in such a manner as to create a situation in which respondents owned alleged good faith bargaining could not be tested”. Now, when we're considering whether the Fifth Circuit accepted the testimony of Mr. Stephenson and did not accept the testimony went to Mr. Wingate, we have to take in consideration that Mr. Wingate was the chief union witness throughout this -- this period and negotiator and Mr. Stephenson was testifying about the same period for behalf of the respondent. Now, Wingate, if we want to get into why the Fifth Circuit did not accept this testimony, was found by the Trial Examiner himself to be inept, careless and in numerous cases during this nine and a half months of bargaining prior to December 18th, he found Wingate time and time again misrepresenting it. And he stated in his report. For example, Wingate testified that the company --
John M. Harlan II: What -- what page are you reading from?
O.r.t. Bowden: I'm reading now -- I don't have that it's in the -- if you -- it's in the Trial Examiner's report which would be --
John M. Harlan II: I've got the report, I just --
O.r.t. Bowden: Yes, sir. The exact reference, I just made a note as to statements without -- Wingate had testified that the company never offered to itself. The old Citrus worker's labor agreement was such modification as the union desired to make as the basis for settling. Bargaining had been going on to some time. But the Trial Examiners found that Wingate did state that he was willing to go along with the old contract. Now, the record shows for example that Wingate had delayed bargaining because he wanted to go to Teamster convention. Now, I understand that during this period of time from February to December the 18th, the Trial Examiner very carefully each time said that this concerned no crucial matter. This was not a crucial time. And therefore, he didn't attach in to forum. But on December the 18th for some reason, he suddenly decided that was crucial. And there's no explanation in the record why the Trial Examiner would think that December the 18th was crucial and December the 17th not crucial. However, he makes this statement and in explaining Wingate's delay during this eight and a half months of bargaining prior to December the 18th, he says that it concern no crucial matter that it was not a crucial period and words of that import. The record will show that the company had bargained with this union from the certification in February to December the 18th. During that period of time and for the period of time to January the 28th, the union at ho -- at -- used four different negotiators in the bargaining that none of the negotiators may took over had any conception of what the other negotiators had negotiated that the company during these changes had to furnish a new union negotiator with contracts and go through it, make notes for them so that they would know what it transpired in the previous bargaining. There's testimony here by Mr. Wingate in which he claimed that he furnished a company proposal in which the Trial Examiner himself said that it was apparent that Mr. Wingate was in error, had not furnished us with the proposal. The transcript will show and the testimony will show that even though company representatives had traveled 400 miles to attend a bargaining session that even though the union was present in the town that they refused to come to the meeting. Either -- the transcript and the record would also show that Mr. Wingate broke the bargaining at all on October the 31st in 1957 stated that he had to get work for from the international. Now, he never requested another meeting until this meeting at December the 18th yet the Trial Examiner brushes that at all by saying it concern no crucial period. (Inaudible) December the 18th was a crucial period and he found that because Mr. Walker, the company's general manager, did not assume a knee on the floor attitude and begged for delay in view the freeze that that was a refusal to bargain. I submit that the Fifth Circuit had every reasons Your Honor to adopt and -- and find that there's no evidence of bargaining. A couple of this would apply too that there is not one word or record -- in the record prior to December 18th meeting in which could be considered as anti-union remark or anti-union animus This company had for years dealt with unions. This company had for years satisfactorily negotiated, went out of strike. And they were doing it this time even with the flames and the roadblocks and the difficulties. Mr. Walker, the general manager of the company, said in September, he attended negotiations and wanted to know why we weren't getting along faster because of the fact that the season, the operating season was at hand and that he wanted the contract settled before the operating season started yet the Trial Examiner said that this concerned no crucial period but on December the 18th, it did. Why? I do not know. Now, keeping in mind that this incident, if it happened at all, with Holly occurred afterwards their -- the records from February until December the 18th has no record of any anti-union animus or -- or anti-union statesmanship. We would found at that time to have not bargaining in good faith because we did not ask for the suspension. It is a well-known fact and the Trial Examiner states that all the other citrus plants, Minute Maid, Adams Packing, we have incorporated some of those reports in our record, were granted suspension by the same union for the purposes of bargaining. I will show you and it -- I will not show you, but it appears on our appendix that a similar, almost on all fours case, such as this was tried by the Teamsters and by the Board in reference to Adams Packing Company and the Trial Examiner in that case reached an absolute conclusion under identical circumstances. And then to -- to bring and to paint the picture of what the situation was at that time, we will have to show that on -- on December the 12th and the 13th with these freezes in which the industry did not know whether the entire crop was lost or not for the season that the union comes in and says, “If you don't sign a contract in two hours, we're going to strike”. In Decem -- on January the 10th -- 9th and 10th this -- this -- the area again was hit by freezes. It was during that period of time that the union actually called a strike. Now, the Trial Examiners claim that the company exploited the freeze. How he reached that conclusion, he does not state when it is common sense would dictate that at the time of the freezes, when the fruit has to be processed before it warms up and began to ferment that it was to the answers to the company to work night and day to process what fruit was available. And we would not exploit a freeze by trying to call a strike during that period of time. Yet that's his finding. The Fifth Circuit didn't go along with that finding either. Now, in reference to Holly, which is the other incident, I think the Fifth Circuit made a fair evaluation of that testimony. When you keep in mind that we -- Holly is at most a plant guard that Mr. Stephenson, the general manager or production manager in -- in that case, would go to the trouble seek him out and have such a conversation with this man. Now, Holly's testimony cared of his own death-wound and that Mr. Stephenson -- Mr. Walker testified that he, as general manager of the company, made the decision as to the rate -- wages that Mr. Walker or that Mr. Stephenson did not and that he made it at the time it was announced and it was his decision. Stephen -- the -- Holly testified too in reference to the petitions but another employee unrefuted testified that he got the -- the idea from the other citrus plants and that he started the petitioners to decertify that union and that the company had nothing to do with it. If the Trial Examiner found that although Mr. Stephenson did not succeed en -- enticing Mr. Holly that he otherwise succeeded by Mr. Scheuer. When that is in the testimony as all and was explicitly denied by Mr. Scheuer unrefuted it to place. Now, the Fifth Circuit in going over to this case considered the record as a whole. They did not do as Mr. Come would held us to do that is going in and take the testimony of Mr. Stephenson and Mr. Holly in isolation and view that without re -- considering that with the whole record. It is our contention that when the Fifth Circuit and any Circuit refused the record as the whole, that is -- he is entitled and must necessarily read all these parts together and therefore reach the conclusion on that basis. Now, there was some mention by Mr. Justice Frankfurter about these colloquies that the -- that often come in trial and I agree with him that they are informed. And when you consider that when a trial examiner goes out on his own without any reason except to merely express his personal opinions and make statements in the record like this Trial Examiner did about a witness who did not even testify then I think that is something that the Fifth Circuit Court of Appeals ought to consider when they're considering his evaluation of testimony of witness who did testify. He goes the great lengths in one place to take a part a witness by the name of Roberts who was -- did not testify. And he explained in great detail why the General Counsel did not call Mr. Roberts. None of which was necessary and he chooses words.
Potter Stewart: What kind of a witness is this who doesn't testify?
O.r.t. Bowden: He was excused in the presence of this man from testimony because it was apparent, if your Court please, that he had handled some of the negotiations and -- and it was -- they were trying to explain why the General Counsel didn't call them to testify as to his part of negotiation.
Potter Stewart: He wasn't a witness.
O.r.t. Bowden: He actually didn't show after -- I shouldn't have said a witness but an individual I should say. But the Trial Examiner referred him as a defector and words that he adjoined in the opposition meaning that he had at that time going to work with Minute Maid and that the -- the Trial Examiner viewed employers at opposition. There were other statements by the Trial Examiner. And there were statements too by the General Counsel who tried the case.
Potter Stewart: How long before the -- this was allegedly in December that --
O.r.t. Bowden: Yes.
Potter Stewart: -- that the company decided no longer --
O.r.t. Bowden: Yes.
Potter Stewart: -- (Voice Overlap) in good faith? How long earlier had Roberts or Robertson left the employer of the (Voice Overlap)?
O.r.t. Bowden: It's my recollection that Mr. Wingate while he had been present previously took over the actual negotiations at the October meetings and Roberts immediately preceded him as the Teamster negotiator. And he was trying to explain why Rob -- Roberts was not used since we have been charged for refusal to bargain back as far as July.
Potter Stewart: Of course but the Board's mentioned determination was that the refusal to bargain occurred in -- on December onwards?
O.r.t. Bowden: That's correct.
Potter Stewart: Roberts really had nothing to (Voice Overlap) --
O.r.t. Bowden: Not at that time. But which is all the more reason why there's no reason for the Trial Examiner to go to the extent he did to -- to criticize. Now, the General Counsel in that case in a colloquy which is reported, I believe, in the brief of the Board was asked that if going to the management side necessarily affected the force of the old and the General Counsel replied “sometimes I wonder”. This is in the presence of witnesses. And apparently, it was an expression of which the Trial Examiner agreed. I can't find --
Felix Frankfurter: Well, the General Counsel while he has certain quasi -- independent quasi non-partisan duties in determining whether the brink of these files but in -- in a situation like this, in the litigation like this, the General Counsel departed that, isn't it?
O.r.t. Bowden: The actual prosecutes. That's correct, sir.
Felix Frankfurter: Yes --
O.r.t. Bowden: -- sir.
Felix Frankfurter: So, his statement isn't -- isn't comprehensible.
O.r.t. Bowden: No, but I think it's on --
Felix Frankfurter: But it's a very different --
O.r.t. Bowden: -- call for.
Felix Frankfurter: -- thing for him to say thing as against the manifestations on the part of the Trial Examiner.
O.r.t. Bowden: No, but I think that that is on call for Your Honor --
Felix Frankfurter: Both on --
O.r.t. Bowden: -- to test that kind of --
Felix Frankfurter: They have different functions, the Trial --
O.r.t. Bowden: That's correct.
Felix Frankfurter: -- Examiner and the General Counsel have very different function. One is on the whole of partisan.
O.r.t. Bowden: That's correct, sir. I agree with you.
Hugo L. Black: Where is the statement? I don't see much relevant to. I'd like to see.
O.r.t. Bowden: Well, it's in the brief of the appellant counsel. It's at the bottom of the page and some reproduced -- page 26.
Hugo L. Black: Read the whole brief.
O.r.t. Bowden: The Government's brief. It's at the bottom of the page in the -- (Voice Overlap) set forth in passing on this. It is our position, if the Court please, that the Fifth Circuit fulfill its functions and the directions of this Court as set out in the Universal Camera case and that that court is accepting the responsibility which this Court urged upon it. At this time, as my friend and colleague from Georgia said yesterday, I would like to state that I object to the use of the word “grossly” misapplied standards when directed through the Fifth Circuit Court of Appeals because Judge Jones who wrote this decision was a -- was a member, before going to the bench, to one of the largest most respected law firms in my State of Florida. And it does not reflect and we do not believe that any such allegation could be appropriately addressed to him. I know the judges, I respect them, I love them and I certainly object in any such criticism as grossly misapplying the law at anytime. Now, I thank you.